Case 1:16-cv-02772-RA-RWL Document 57 Filed 12/20/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

DENISSE VILLALTA, :
Plaintiff, Case No: 1:16-cv-02772 (RA) (RWL
-against-
JS BARKATS PLLC and SUNNY BARKATS,
Defendants. CERTIFICATION BY
x PRIOR COUNSEL

MICHAEL B. WOLK, an attorney duly admitted to practice law in the United
States District Court for the Southern District of New York, hereby certifies, under
penalty of perjury, as follows:
1. On December 19, 2018, the Court issued an Order granting my application to
withdraw as counsel for Defendants. A copy of the Order is attached hereto.
2. On December 19, 2018, pursuant to the Order, I served a copy of the Order on
Defendants by email to Defendants’ last-known e-mail addresses, which include both
Defendants’ last known e-mail address and the e-mail address for Mr. Barkats’ criminal
defense counsel. A copy of my email is attached hereto.
3. On December 19, 2018, pursuant to the Order, I served a copy of the Order on
Defendants by mail at their last-known mailing addresses, to wit: JS Barkats PLLC and
Sunny J. Barkats, Esq., 271 Madison Avenue, 4“ Floor, New York, New York 10016.
This last-known mailing address was set forth in an email sent yesterday from
Defendants to me.
4, On December 19, 2018, Defendants sent me emails, in response to my attached

email with the Order, confirming they had received the same and are aware of the

 
Case 1:16-cv-02772-RA-RWL Document 57 Filed 12/20/18 Page 2 of 7

contents of the Order, including but not limited to the direction in the Order that “No later
than January 18, 2019, Defendants shall (a) appear by new counsel or proceed pro se and
(b) answer the operative complaint (for which Defendants already are in default). Failure
to comply may result in sanctions, including default judgment.” By virtue of said emails
from Defendants, in which Defendants confirm they had received my attached email with
the Order and are aware of the contents of the Order, it is respectfully submitted there is
no practical purpose for attempting at least three times to call the last-known phone
number(s) for Defendants to notify them of the Order and its contents.

Dated: December 20, 2018
New York, New York

<

/ Michal B. Wélk

 

 
Case 1:16-cv-02772-RA-RWL Document 57 Filed 12/20/18 Page 3 of 7

Michael B. Wolk

From: Michael B. Wolk

Sent: Wednesday, December 19, 2018 4:52 PM

To: ‘Sunny Barkats'

Ce: Scott Grauman

Subject: Activity in Case 1:16-cv-02772-RA-RWL Villalta v. JS Barkats, P.L.L.C. et al Order
Attachments: barkats.villalta.sdny.order.12.19.18.pdf

Sunny: please see the Court’s rulings today at a case conference, as set forth in the attached Order and
pursuant to the Notice of Electronic Filing below.

At the case conference, the Court granted my oral application to withdraw as counsel, and directed Defendants
(a New York law firm and a New York attorney) to interpose an Answer to Plaintiffs Year-2016 Complaint, by
or before January 18, 2019, whether through new counsel to be retained by Defendants (or, alternatively, by
themselves pro se).

Pursuant to the Court Order, | am serving a copy thereof on Defendants at their last known email address.

Pursuant to the Court Order, | am serving a copy thereof on Defendants by first-class mail to their last-known
maiting address. According to an email today from you, that last-known mailing address Is as follows: JS
Barkats PLLC and Sunny J. Barkats, Esq., 271 Madison Avenue, 4°" Floor, New York, New York 10016.

Pursuant to the Court Order, | have also been directed to place a telephone call, at least three times, to notify
Defendants about the Court Order and its contents, at their last-known phone numbers. However, if you send
a return email acknowledging your receipt of this correspondence and the attached Court Order, then | do not
believe it would be necessary, under such circumstances, for me to place a telephone call to any last-known
phone numbers.

Pursuant to the Court Order, | will be filing a Certification of Service.

Pursuant to the Court Order, and to ensure that notice thereof reaches Defendants, | am ccing your criminal
defense counsel.

Thank you.

Michael B. Wolk, Esq.

Law Offices of Michael B. Wolk, P.C.
31 West 34" Street, Suite 7040

New York, New York 10001

Tel: 917-238-0576

rax: 973-535-11458

Email: michael.wolk@wolkgroup.com

From: NYSD_ECF_Pool@nysd.uscourts.gov [mailto:NYSD_ECF_Pool@nysd.uscourts.gov]
Sent: Wednesday, December 19, 2018 4:30 PM

To: CourtMail@nysd.uscourts.gov

Subject: Activity in Case 1:16-cv-02772-RA-RWL Villalta v. JS Barkats, P.L.L.C. et al Order

 
Case 1:16-cv-02772-RA-RWL Document 57 Filed 12/20/18 Page 4 of 7

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.

a U.S. District Court
Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 12/19/2018 at 4:30 PM EST and filed on 12/19/2018

 

Case Name: Villalta v. JS Barkats, P.L.L.C. et al
Case Number: 1:16-ev-02772-RA-RWL
Filer:

Document Number: 56

Docket Text:

ORDER: The Court held a case management conference today. As set forth during that
conference: 1. Defense counsel's motion to withdraw is granted based on the limited scope of
his engagement, irreconcilable differences with and lack of communication from his client,
and non-payment of fees due. Withdrawal will be effective upon Defense counsel's compliance
with paragraph 3 below. 2. No later than January 18, 2019, Defendants shall (a) appear by new
counsel or proceed pro se and (b) answer the operative complaint (for which Defendants
already are in default). Failure to comply may result in sanctions, including default judgment.
3. Defense counsel informed the Court that Defendant Sunny Barkats left the United States in
or about August of this year and remains abroad. Accordingly, Defense counsel shall serve a
copy of this order on Defendants by sending it by email to Defendants’ last-known e-mail
addresses and first-class mail to the Defendants’ last-known mailing addresses. Defense
Counsel shall also attempt at least three times to call the last-known phone number(s) for
Defendants to notify them of this Order and its contents. Defense counsel shall file a
certification of the requirements of this paragraph no later than December 24, 2018. SO
ORDERED. Attorney Michael Bryan Wolk terminated. (Signed by Magistrate Judge Robert W.
Lehrburger on 12/19/2018) (mml)

1:16-cv-02772-RA-RWL Notice has been electronically mailed to:

Michael Bryan Wolk michael.wolk@wolkgroup.com

 

Michael John Borrelli mjb@employmentlawyernewyork.com, asg@employmentlawyernewyork.com

Alexander Todd Coleman atc@employmentlawyernewyork.com, WRD@employmentlawyemewyork.com,
pem@employmentlawyernewyork.com

 

 

Michael R. Minkoff mrm@employmentlawyernewyork.com, lt@employmentlawyernewyork.com

2

 
Case 1:16-cv-02772-RA-RWL Document 57 Filed 12/20/18 Page 5 of 7

Pooja Bhutani pooja.bhutani@Jewisbrisbois.com

1:16-cv-02772-RA-RWL Notice has been delivered by other means to:

JS Barkats, P.L.L.C.

Sunny Barkats
The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1008691343 [Date=12/19/2018] [FileNumber=21354798
-0] [1dafdd332558945270c487d440807£5467£4 1 645d8143a49a98df5c54994b7e58
¢33fd021d78eb014a99bb52c2bbadf8e3a85fbeefl 3b454fe12c37e7c09bbf0] |

 
Case 1:16-cv-02772-RA-RWL pocumen! BOctik 12/20/18 Page 6 {if 7
6 File

Case 1:16-cv-02772-RA-RWL Document

UNITED STATES DISTRICT COURT

6] /19/18 Page 1 of
| ELECTRONICALLY FILED

DOCH
DATE FILED:_) 2 \A-\%

 

 

SOUTHERN DISTRICT OF NEW YORK

 

DENISSE VILLALTA, * 16-cv-2772 (RA) (RWL)
Plaintiff, ORDER
- against -
JS BARKATS, PLLC, and SUNNY BARKATS,
Defendants.
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

The Court held a case management conference today. As set forth during that

conference:

1.

Defense counsel's motion to withdraw is granted based on the limited scope of
his engagement, irreconcilable differences with and lack of communication
from his client, and non-payment of fees due. Withdrawal will be effective upon
Defense counsel’s compliance with paragraph 3 below.

No later than January 18, 2019, Defendants shall (a) appear by new counsel
or proceed pro se and (b) answer the operative complaint (for which
Defendants already are in default). Failure to comply may result in sanctions,
including default judgment.

Defense counsel informed the Court that Defendant Sunny Barkats left the
United States in or about August of this year and remains abroad. Accordingly,
Defense counsel shall serve a copy of this order on Defendants by sending it
by email to Defendants’ last-known e-mail addresses and first-class mail to the

Defendants’ last-known mailing addresses. Defense Counsel shall also

 
Case 1:16-cv-02772-RA-RWL Document 57 Filed 12/20/18 Page 7 of 7
Case 1:16-cv-02772-RA-RWL Document 56 Filed 12/19/18 Page 2 of 2

attempt at least three times to call the last-known phone number(s) for
Defendants to notify them of this Order and its contents. Defense counsel shall

file a certification of the requirements of this paragraph no later than December

 

24, 2018.
SO ORDERED.
4
A.
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: December 19, 2018

New York, New York

 
